WILKINS, District Judge.
The coal never was furnished the Morton. It was delivered by the libellants to the schooner Velocity, which was chartered by Isaacs, claiming to be the master and owner of the Morton, which, at the time, was actually in custody of the marshal of this district, and had been for four days previous thereto. Should the court decree in favor of the libellants, it must be entirely upon the very unsatisfactory' testimony of Isaacs, which in its material facts, is contradicted by Robinson, who testifies that he was master of the tug until the close of navigation, made all her contracts, and, at the time Isaacs was negotiating with libellants, had purchased all the coal she, needed while she was lying at Algonae. Independent, then, of the question raised as to the lien under the Ohio law, the proof would not warrant a decree against the vessel. The fact that, at the time the coal was ordered, the tug was lying at a distant port, should have put the libellants upon inquiry, and they were bound to ascertain the extent of Isaacs’ authority, and to see that the coal was actually needed by the tug. Libel dismissed.